DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wedge (cl. 6), the longest outward extension (cl. 7), and the second width greater than the first width (cl. 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 6, it is unclear exactly what wedge the applicant is claiming between the two sides.  Is this a separate part or is this integral with the disc-shaped sides of the gate.  Please provide figures and support from the specification as it is unclear what the applicant is claiming.  Regarding claim 7, the convex ridge includes longest outward extension from a face of the first disc-shaped side does not appear to make sense, the examiner does not see support for this and does not know how to interpret this.  It appears to be a comparison (longest?) but no comparison is given.  Regarding claim 8, the examiner does not see support for the second width of the convex ridge being greater than the first width of the first disc-shaped side.  The examiner would like to further note that the examiner does not see what direction the applicant is calling the width.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-12, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hulse et al. US 2009/0184279.
	Regarding claim 1, Hulse discloses a gate 105 for a gate valve, the gate comprising: a first disc-shaped side 110; and a second disc-shaped side (opposite side), wherein the first disc-shaped side includes a first center guide and a first diameter, the first center guide being a convex ridge extending across the first diameter (135).
	Regarding claim 2, wherein the second disc-shaped side includes a second center guide and a second diameter, the second center guide being a convex ridge extending cross the second diameter (Fig. 1A shows the mirror image on the other side of Fig. 1 so same structure is on other side).
	Regarding claims 3 and 9, wherein the first center guide/convex ridge extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).
	Regarding claim 4, further comprising a circumferential side defining a circumference, a first circumferential endpoint, a second circumferential endpoint, and two circumferential midpoints, the first circumferential endpoint being at a first intersection of the first diameter and the circumference, the second circumferential endpoint being at a second intersection of the first diameter and the circumference, the first and second circumferential midpoints each being half way between the first and second circumferential endpoints, the circumferential side extending in a continuous curve through the circumferential midpoints ([0012], “the wedge 105 is substantially circular” so the first and second circumferential endpoints are basically at the top and bottom of the circle and then the two circumferential midpoints are on the right and left of the circle thus meeting the claims).
	Regarding claim 5, wherein the circumferential side at the first and second circumferential midpoints defines the radially outermost surface (see claim 4 as the gate is a circle).
	Regarding claim 6, further comprising a wedge between the first disc-shaped side and the second disc-shaped side (see 112 rejection, but the gate is a wedge so is seen to meet the claim).
	Regarding claim 7, wherein the convex ridge includes longest outward extension from a face of the first disc-shaped side (see 112 rejection, not sure longest of what but is seen to be the longest as compared to sticking out from the face or nose holes 235).
	Regarding claim 10, a stem (threaded shaft that is not shown that goes in shaft 135 which is the first center guide that is a convex ridge) having a first center axis, the first center axis being parallel to the first diameter.
	Regarding claim 11, the convex ridge extends across a center of the first disc- shaped side (Figs. 1 and 3, is across the center).
	Regarding claim 12, a second convex ridge extending across a diameter of the second disc-shaped side (the second side would be the same as the first side in order for the not shown threaded shaft to work in the shaft [center guide and convex ridge] 135).
Claim(s) 1, 3-5, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kennedy US 2011/0220828.
	Regarding claim 1, Kennedy discloses a gate 116, 216, 316 for a gate valve, the gate comprising: a first disc-shaped side (side of gate show in Fig. 6); and a second disc-shaped side (side of gate shown in Fig. 7), wherein the first disc-shaped side includes a first center guide and a first diameter, the first center guide being a convex ridge extending across the first diameter (ma be either structure holding 130 which goes across the diameter or the structure that goes along the shaft 122 that extends from the top to the bottom with the bottom part being convex around the bottom of the circle and in the direction curved from the bottom towards the top of the gate).
	Regarding claim 3 and 9, wherein the first center guide/convex ridge extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).
	Regarding claim 4, further comprising a circumferential side defining a circumference, a first circumferential endpoint, a second circumferential endpoint, and two circumferential midpoints, the first circumferential endpoint being at a first intersection of the first diameter and the circumference, the second circumferential endpoint being at a second intersection of the first diameter and the circumference, the first and second circumferential midpoints each being half way between the first and second circumferential endpoints, the circumferential side extending in a continuous curve through the circumferential midpoints (the gate is shown as a circle thus the first and second circumferential endpoints are basically at the top and bottom of the circle and then the two circumferential midpoints are on the right and left of the circle thus meeting the claims).
	Regarding claim 5, wherein the circumferential side at the first and second circumferential midpoints defines the radially outermost surface (see claim 4 as the gate is a circle).
	Regarding claim 7, wherein the convex ridge includes longest outward extension from a face of the first disc-shaped side (see 112 rejection, not sure longest of what but is seen to be the longest as compared to sticking out from the face or the diameter of the stem 122).
	Regarding claim 10, a stem 122 having a first center axis, the first center axis being parallel to the first diameter.
	Regarding claim 11, the convex ridge extends across a center of the first disc- shaped side (Figs. 3-10, is across the center).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy US 2011/0220828 in view of Hulse et al. US 2009/0184279.
	Regarding claim 1, Kennedy lacks the convex ridge containing the shaft being enclosed.  Hulse discloses an enclosed convex ridge 135 containing the shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enclose the ridge of Kennedy in a convex manner as disclosed by Hulse in order to keep contaminants out the shaft.
	Regarding claim 3, Kennedy in view of Hulse wherein the first center guide/convex ridge extends across the first diameter entirely (the structure extends all the way from the bottom to the top of the gate).
	Regarding claims 4-5, Kennedy shows the gates is a circle but is silent in the specification about it (although states that the prior art may be circular).  Hulse discloses a circular wedge ([0012], “the wedge 105 is substantially circular”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gate of Kennedy a circle as disclosed by Hulse to make the shape of the gate correspond to the circular opening of the flow thus meeting the first and second circumferential endpoints and midpoints and midpoints being the radially outermost surface).
	See 102 rejections to claims 7 and 9-11.
Claims 4-5, 8  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulse et al. US 2009/0184279.
	Regarding claims 4-5, Hulse disclose that the gate is substantially circular ([0012], “the wedge 105 is substantially circular”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gate of Hulse a circle to make the shape of the gate correspond to the circle opening of the flow in a pipe or tube thus meeting the first and second circumferential endpoints and midpoints and midpoints being the radially outermost surface).
	Regarding claim 8, Hulse lacks the first disc-shaped side includes a first width and the convex ridge includes a second width, the second width greater than the first width.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second width to be greater than the first width as a matter of obvious to try to provide a longer cover for the threaded shaft to keep out contaminents and/or as a matter of obvious design choice as the applicant has not provided reasoning (or as far as the examiner can tell, any support) for doing so.
	Regarding claim 12, Hulse lacks showing the other side of the gate which is seen to be a second convex ridge extending across a diameter of the second disc-shaped side (the second side would be the same as the first side in order for the not shown threaded shaft to work in the shaft [center guide and convex ridge] 135).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second side of the gate be the same as the first side of the gate in order to have the threaded shaft to work in the shaft [center guide and convex ridge] 135.

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. The examiner reminds the applicant that claims are given the broadest reasonable interpretation and the claims are very broad as is.  The examiner is not sure how the applicant is reading the claims but appears to be in a very specific manner.  Regarding Hulse has two sides and one side is seen as having a first center guide and a first diameter and the guide is a convex ridge extending across the first diameter.  The examiner does not understand applicant’s argument that Hulse does not have a first side or a center guide being a convex ridge.  The applicant appears to have a very specific interpretation of the claims and just because Hulse does not function the same as applicant’s gate, does not mean it does not read on the very broad claims that are written.  Regarding claim 4, the applicant appears to be picking and choosing what an interruption is and not looking at the continuous part of Hulse.  The same goes for Kennedy as applicant does not appear to be reading the very broad limitations of the claims but viewing the claims through a very narrow lens and not reading the claims with the broadest reasonable interpretation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921